Order entered December 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01084-CV

                     IN THE INTEREST OF S.M.G., A MINOR CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-18-00695-X

                                             ORDER
       Appellant’s brief in this termination of parental rights case is overdue. By order dated

November 12, 2019, we ordered this appeal submitted without a reporter’s record because

appellant failed to respond to our notice regarding the reporter’s record and set the due date for

appellant’s brief within twenty days of the date of the order. A review of the record shows that

on September 4, 2019, Ramiro Garcia Barron filed a notice of appeal for appellant. The record

also contains a September 6, 2019 order appointing Frankie Adler to “represent the following

person(s) in this cause” but does not indicate which person Adler is to represent. Therefore, all

notices regarding this case have been sent to Ramiro Garcia Barron, who has failed to respond to

the notices.

       Accordingly, we ORDER the trial court to conduct a hearing to determine who is

representing appellant in this appeal, why the reporter’s record has not been requested and why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings
and recommendations and determine whether appellant desires to prosecute the appeal. If the

trial court cannot obtain appellant’s presence at the hearing, the trial court shall conduct the

hearing in appellant’s absence. The trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include the appointment of new counsel.

We ORDER the trial court to transmit a record of the proceedings, which shall include written

findings and recommendations, to this Court within FIFTEEN DAYS of the date of this order.

       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated fifteen days from the date of this order or when the findings are

received, whichever is earlier.


                                                   /s/     BILL WHITEHILL
                                                           JUSTICE